DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2 September 2021, with respect to the objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections have been withdrawn. 
	Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, lines 15-17 (including lined through portions), “the said end” should read as “the end” or “said end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 5, 6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0251450 to Pagani et al., hereinafter Pagani (previously cited).
Regarding claim 1, Pagani teaches an assembly for fitting/removing a heart pump (ventricular assist device 13) in a sleeve (cuff 20) secured in an opening in a ventricular wall (para 0028), said assembly comprising: an assembly element of a pump body (expansion tool 30) of said heart pump (expandable base 32); a guide element (conduit 14) with a distal end (distal end 23), a proximal end (proximal end 24), and a lumen extending between (see conduit 14), and opening at, said distal and proximal ends (conduit is a tube; see e.g. Fig 6) a gripping unit configured to slide in said lumen (para 0038), a free end of said gripping unit comprising an assembly part (forward edge 34) which is complementary with said assembly element of the pump body, wherein said assembly part is configured to cooperate with said assembly element and to join said free end to the pump body in order to permit gripping and displacement of said heart pump (para 0037-0038).
Regarding claim 2, Pagani further teaches with said assembly element being a hollow, or a projection, provided in or on the pump body (expandable base 32 is considered a projection), said assembly part is a head with a form paired with said hollow, or respectively a hollow with a form paired with said projection (forward edge 34 is a hollow), for assembly of said free end on said pump body (see Fig 6).
Regarding claim 5, Pagani further teaches said pump body includes an orifice opening into at least one receptacle for receipt/retention of the pump body, the free end of said gripping unit comprises a head which is maneuverable in rotation, the head being configured to cooperate with the pump body so as to assume either of i) an unlocked position of the pump body and the end of the gripping unit wherein the head of the gripping unit is able to pass freely through said orifice of the pump body in order to penetrate into or exit from said receptacle, and ii) a locked position in which the said end of the gripping unit engages with said heart pump (Fig 13; para 0045: when adjustment knob 59 is turned it results in the threading on the head and in the recess to lock the head in place and when untwisted it would release).
Regarding claim 6, Pagani further teaches wherein said gripping unit is an elongate body with a cylindrical form, such that the gripping unit is rotatable in the lumen of said guide element (para 0045).
Regarding claim 9, Pagani further teaches one or more elements selected from the group consisting of: a perforation tool, a dilator tool, and a guide wire, each of said elements being able to slide in said lumen (para 0045: expansion tool 50 can be threaded through conduit 14).
Regarding claim 11, Pagani further teaches wherein the heart pump is a propulsive heart pump (para 0028: impeller produces propulsion).
Regarding claim 12, Pagani further teaches wherein, with said sleeve (cuff 20) comprising an inner channel (sleeve portion 22) and said heart pump being configured to be received in the channel of said sleeve (para 0036), said sleeve extending in an axial direction and comprising a front axial end and a rear axial end, said inner channel opening at the front and rear axial ends (Fig 3: flange 21 and portion aligning with distal end 23 of conduit 14 respectively), at least part of the inner wall of said sleeve delimiting said inner channel having a thread, said pump body comprises a thread on part of an outer surface of said pump body which is distinct from said at least one assembly element, said thread being complementary with the thread of said at least part of the inner wall of the sleeve in order to ensure their engagement (para 0036: protrusions 26 act as a locking mechanism).
Regarding claim 13, Pagani further teaches wherein said threads are configured to ensure sealing of the pump body (para 0036: provide a seal against leakage of blood).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani in view of US 2015/0141738 to Toellner et al., hereinafter Toellner (cited previously).
Regarding claim 7, Pagani discloses the limitations of claim 1, but does not disclose a sealing element placed inside said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element, in order to open a passage for said gripping unit through the sealing element.
Toellner also discloses a sheath for placing a blood pump in the body (para 0008). However, Toellner teaches a sealing element placed inside said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element, in order to open a passage for said gripping unit through the sealing element (para 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani with a sealing element placed inside said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element, in order to open a passage for said gripping unit through the sealing element, as taught by Toellner, for purpose of preventing body fluids, notably blood, from exiting through the sheath (para 0021).
Regarding claim 19, Pagani discloses the limitations of claim 1, but does not disclose a sealing element located inside a distal part of said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element in order to open the passage for said gripping unit through the sealing element.
Toellner also discloses a sheath for placing a blood pump in the body (para 0008). However, Toellner teaches a sealing element located inside a distal part of said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element in order to open the passage for said gripping unit through the sealing element (para 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani with a sealing element located inside a distal part of said lumen, the sealing element being open when the free end of said gripping unit is pressed against the sealing element in order to open the passage for said gripping unit through the sealing element, as taught by Toellner, for purpose of preventing body fluids, notably blood, from exiting through the sheath (para 0021).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani in view of US 2015/0258260 to Tuseth (cited previously).
Regarding claim 8, Pagani discloses the limitations of claim 1 but does not disclose the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part.
Tuseth also discloses placement of a device for blood passage (para 0080). However, Tuseth teaches the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part (Fig 2C: anchor 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, as taught by Tuseth, for purpose of preventing the connector from moving within or being dislodged from the anatomical walls (para 0075).
Regarding claim 20, Pagani discloses the limitations of claim 1, but does not disclose wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, which comprises at its end with the widest diameter a groove which has at least one aspiration orifice for creation of a vacuum in said groove when a portion of the ventricular wall is in contact with said stabilization device.
Tuseth also discloses placement of a device for blood passage (para 0080). However, Tuseth teaches wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, which comprises at its end with the widest diameter a groove which has at least one aspiration orifice for creation of a vacuum in said groove when a portion of the ventricular wall is in contact with said stabilization device (Fig 2C: anchor 8; para 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, which comprises at its end with the widest diameter a groove which has at least one aspiration orifice for creation of a vacuum in said groove when a portion of the ventricular wall is in contact with said stabilization device, as taught by Tuseth, for purpose of preventing the connector from moving within or being dislodged from the anatomical walls (para 0075).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792